Citation Nr: 1520089	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), initially rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran service connection for PTSD, and assigned a 30 percent disability rating, effective July 26, 2010.

During the course of the appeal, in a July 2013 rating decision, the Veteran was granted an increased, 70 percent disability evaluation for PTSD, also effective July 26, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a total rating for compensation on the basis of individual unemployability, as well as applications to reopen previously denied claims of service connection for sleep apnea, a bilateral knee disorder, and a bilateral ankle disorder, have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

On March 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for an increased rating of the service-connected PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for an increased rating of the service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a March 2015 statement, has withdrawn the appeal of the claim for an increased rating of the service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a claim for an increased evaluation for the service-connected PTSD is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


